 1                                                                 The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON

 9     AMANDA SCHICK,
                                                         NO. 2:20-cv-01529-BJR
10                            Plaintiff,
                                                         OBJECTION TO “SURREPLY” (Dkt.
11            vs.                                        #26)

12     STUDENT LOAN SOLUTIONS, LLC,

13                            Defendant.

14
            On today’s date, Defendant filed a document entitled “Surreply.” Dkt. #26. Pursuant to
15
     LCR 7(g), the only permissible purpose of a surreply is to request the striking of evidence
16
     contained within a reply.
17
            Here, no additional evidence was presented in reply, and Defendant SLS uses its “surreply”
18
     as another bite at the apple, namely, to expand on arguments in favor of its case.
19
            Moreover, the “surreply” offers argument in favor of SLS’ over-length response brief (dkt.
20
     #22). This, too, is improper, as a party may request approval for an over-length brief “no later
21
     than three days before the underlying motion or brief is due.” LCR 7(f)(1) (emphasis added).
22

23


     OBJECTION TO SURREPLY - 1                                                 ANDERSON | SANTIAGO
     2:20-CV-01529-BJR                                                                    787 MAYNARD AVE S
                                                                                            SEATTLE WA 98104
                                                                             (206) 395-2665/F (206) 395-2719
 1   Defendant SLS did not file any such request in advance, and yet asserts an entitlement to an over-

 2   length brief regardless.

 3          To be clear, this is not a form-over-function objection; Plaintiff and her counsel have taken

 4   care to respect this Court’s rules, and may have made different strategic choices if she were

 5   unconstrained by compliance with court rules. Defendant SLS is represented by counsel and was

 6   capable of filing a motion for over-length brief, or asking permission from opposing counsel, but

 7   it chose to do neither. Finally, SLS does not assert that its over-length brief was an oversight or

 8   mistake, which – arguably – would present a different issue.

 9          Plaintiff is mindful that this objection may nevertheless appear to be of little consequence

10   and apologizes to the Court for the additional filing.

11          Plaintiff respectfully objects to the portions of Defendant SLS’ submissions which are

12   contrary to Local Civil Rule 7.

13

14          Dated this 21st day of April, 2021.

15

16
                                                   ANDERSON SANTIAGO, PLLC
17                                                 By: /s/ Jason D. Anderson
                                                   Jason D. Anderson, WSBA No. 38014
18                                                 T. Tyler Santiago, WSBA No. 46004
                                                   Attorneys for Plaintiff
19                                                 787 Maynard Ave. S.
                                                   Seattle, WA 98104
20                                                 (206) 395-2665
                                                   (206) 395-2719 (fax)
21

22

23


     OBJECTION TO SURREPLY - 2                                                 ANDERSON | SANTIAGO
     2:20-CV-01529-BJR                                                                  787 MAYNARD AVE S
                                                                                          SEATTLE WA 98104
                                                                             (206) 395-2665/F (206) 395-2719
